 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE PROVISIONS
OF ANY APPLICABLE STATE SECURITIES LAWS.  THIS NOTE AND THE SECURITIES ISSUABLE
UPON CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
UNSECURED CONVERTIBLE PROMISSORY NOTE
 
$65,698.05
Note 11-2
February 10, 2011



FOR VALUE RECEIVED, ProUroCare Medical Inc., a Nevada corporation (the
“Company”), hereby promises to pay to Maslon, Edelman, Borman & Brand,
LLP(“Holder”), the principal sum of SIXTY-FIVE THOUSAND SIX HUNDRED NINETY-EIGHT
AND 05/100 DOLLARS ($65,698.05), together with interest as provided for herein,
in lawful currency of the United States of America.
 
SECTION 1
Terms
 
Section 1.1 Maturity.  Subject to the earlier conversion of this Unsecured
Convertible Promissory Note (the “Note”), the entire outstanding principal
amount of this Note, together with the interest accrued on this Note from the
date of this Note through the date of payment, shall be payable to the Holder in
cash on August 10, 2012 (the “Maturity Date”).
 
Section 1.2 Interest.  Interest shall accrue on the unpaid principal at a rate
of 6.00% per annum on a 365/360 basis;  that is, by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days outstanding.  Accrued
interest will be paid at the end of each calendar quarter unless the Note is
prepaid pursuant to Section 1.4.
 
Section 1.3 Optional Conversion.  At anytime or from time to time, at the option
of the Holder, all or any portion of the outstanding principal amount of this
Note (the “Converted Balance”), together with interest accrued thereon to the
date of conversion, may be converted into that number of shares of the Company’s
common stock, $0.00001 par value per share (the “Common Stock”), as is obtained
by dividing the Converted Balance by $1.30 (the “Conversion Price”).
 
Section 1.4 Optional Prepayment.  Subject to the Holder’s right to have some or
all of the principal on this Note converted into Common Stock in accordance with
Section 1.3 hereof, the Company may, at its option, without premium or penalty,
upon thirty (30) days prior written notice to the Holder, repay the unpaid
principal amount of this Note, at any time in whole or from time to time in
part, together with interest accrued thereon to the date of prepayment.  Any
such prepayment shall be applied first to the payment of accrued interest and
then to repayment of principal.  Upon any partial prepayment of the unpaid
principal amount of this Note, the Holder shall make notation on this Note of
the portion of the principal so prepaid.
 
Section 1.5 Subordination.  This Note shall be subordinated in all respects
(including right of payment) to all other indebtedness of the Company, now
existing or hereafter owing, to banks and other such financial institutions.
 

--------------------------------------------------------------------------------


 
Section 1.6 No Fractional Shares or Scrips.  No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of this
Note.  In lieu of issuing such fractional shares, the Company shall round up the
number of shares to be issued to the nearest whole share.
 
Section 1.7 No Impairment.  Without limiting or altering the provisions or
obligations of the Company under this Note, the Company shall not avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed by it pursuant to this Note and shall at all times in good faith
assist in the observance or performance of any of the terms to be observed or
performed by it pursuant to this Note.
 
Section 1.8 Release of Obligations.  Upon conversion or prepayment of this Note,
the Company shall be forever released from all its obligations and liabilities
under this Note.
 
Section 1.9 Adjustment.
 

 
(a)
Adjustments for Dividends and Distributions.  In the event the Company at any
time or from time to time after the date hereof shall make, issue, or fix a
record date for the determination of holders of capital stock entitled to
receive a dividend or other distribution (including a stock split or
subdivision) payable in securities of the Company, then and in such event
provisions shall be made so that the Holder shall receive, upon conversion of
this Note, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of the Company that the Holder would have
received had this Note been converted into Common Stock on the date of such
event and had the Holder thereafter, during the period from the date of such
event to and including the conversion date, retained such securities receivable
by the Holder as aforesaid during such period, giving application to all
adjustments called for during such period under this Note with respect to the
rights of the Holder under the Note.

 

 
(b)
Adjustment for Reclassifications, Exchanges, or Substitutions.  If the Common
Stock issuable upon the conversion of this Note shall be changed into the same
or different number of shares of any class or classes of capital stock, whether
by capital reorganization, reclassification, or otherwise (other than a
subdivision or combination of shares or stock dividend, or a reorganization,
merger, consolidation, or sale of assets provided for elsewhere), then and in
each such event the Holder shall have the right thereafter to convert this Note
into the kind and amount of shares of capital stock and other securities and
property receivable upon such reorganization, reclassification, or other change,
by holders of the number of shares of Common Stock into which this Note might
have been converted immediately prior to such reorganization, reclassification
or change, all subject to further adjustment as provided herein.

 

 
(c)
Reorganization; Mergers; Consolidations; Sales of Assets.  If at any time or
from time to time there shall be a capital reorganization of the Common Stock
issuable upon conversion of this Note (other than a subdivision, combination,
reclassification, or exchange of shares provided for elsewhere) or a merger or
consolidation of the Company with or into another corporation, or the sale of
all or substantially all of the Company’s properties and assets to any other
entity, then, as a part of such reorganization, merger, consolidation, or sale,
provision shall be made so that the Holder shall thereafter be entitled to
receive upon conversion of this Note, the number of shares of capital stock or
other securities or property of the Company, or of the successor corporation
resulting from such merger or consolidation or sale, to which a holder of Common
Stock deliverable upon conversion would have been entitled on such capital
reorganization, merger, consolidation, or sale. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Note with
respect to the rights of the Holder after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Note shall be
applicable after the event as nearly equivalent as may be practicable.

 

--------------------------------------------------------------------------------


 

 
(d)
Adjustment for Stock Splits and Combinations.  If the Company at any time or
from time to time effects a subdivision of the outstanding capital stock, the
Conversion Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company at any time or from
time to time combines the outstanding shares of capital stock, the Conversion
Price then in effect immediately before the combination shall be proportionately
increased. Any adjustment under this subsection (d) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.

 
SECTION 2
Restrictions of Transfer
 
Section 2.1 No Transfer.  No transfer of this Note may be completed unless and
until (i) the Company has received an opinion of counsel for the Company that
such securities may be sold pursuant to an exemption from registration under the
Securities Act of 1933, as amended (the "Securities Act"), or (ii) a
registration statement relating to  the shares underlying the conversion rights
of this Note has been filed by the Company and declared effective by the
Commission.  Subject to the foregoing, this Note and all rights hereunder are
transferable, in whole or in part, at the principal office of the Company by the
Holder in person or by duly authorized attorney, upon surrender of this Note
properly endorsed to any person or entity who represents in writing that
he/she/it is acquiring the Note for investment and without any view to the sale
or other distribution thereof.  Each Holder of this Note, by taking or holding
the same, consents and agrees that the bearer of this Note, when endorsed, may
be treated by the Company and all other persons dealing with this Note as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented by this Note or perform the obligations required hereby, or
to the transfer hereof on the books of the Company, any notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered owner hereof as the owner for all purposes.
 
Section 2.2 Legend.  Each certificate for shares issued upon the exercise of the
rights represented by this Note shall bear a legend as follows unless, in the
opinion of counsel to the Company, such legend is not required in order to
ensure compliance with the Securities Act:
 
"THE SECURITIES EVIDENCED BY THIS CERTIFICATE WERE ISSUED, AND THE SECURITIES
ISSUABLE IN CONNECTION WITH THE CONVERSION OF SUCH SECURITIES WILL BE ISSUED, IN
A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, AND IN RELIANCE UPON THE HOLDER’S
REPRESENTATION THAT SUCH SECURITIES WERE BEING ACQUIRED FOR INVESTMENT AND NOT
FOR RESALE.  NO TRANSFER OF THE SECURITIES OR THE SECURITIES ISSUABLE IN
CONNECTION WITH THE CONVERSION OF SUCH SECURTITIES MAY BE MADE ON THE BOOKS OF
THE COMPANY UNLESS (i) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS OR (ii) UNLESS THE HOLDER SHALL HAVE PROVIDED
THE COMPANY WITH AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY TO
THE EFFECT THAT NO SUCH REGISTRATION IS REQUIRED."
 

--------------------------------------------------------------------------------


 
SECTION 3
Events of Default
 
Section 3.1 Events of Default.   The entire outstanding principal amount of this
Note, together with all interest accrued thereon (such principal and accrued
interest, the “Outstanding Balance”) shall become due and payable without any
action on the part of the Holder thereof upon the happening of any of the
following events (each, an “Event of Default”):
 

 
(a)
the Company shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, custodianship, protection, or relief of it or its debts under any
law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a receiver,
custodian trustee, or other similar official for it or for any substantial part
of its property; or

 

 
(b)
the Company shall default in the due performance or observance of any expressed
or implied covenant, agreement or provision of this Note and such default shall
have continued uncured for a period of sixty (60) days after written notice
thereof to the Company from the Holder.

 
Section 3.2 Suits for Enforcement.  In case any one or more Events of Default
shall have occurred and be continuing, unless such Events of Default shall have
been waived,  the Holder may proceed to protect and enforce his rights under
this Section 3.2 by suit in equity or action at law.  It is agreed that in the
event the Holder prevails in such action, the Holder shall be entitled to
receive all reasonable fees, costs and expenses incurred, including without
limitation such reasonable fees and expenses of attorneys (whether or not
litigation is commenced) and reasonable fees, costs and expenses of appeals.
 
SECTION 4
Miscellaneous
 
Section 4.1 No rights as Shareholder.  This Note shall not entitle the Holder to
any voting rights or other rights as a shareholder of the Company.
 
Section 4.2 Lost, Stolen or Mutilated Notes.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and in case of any such loss, theft or destruction, upon delivery of
any customary indemnity agreement reasonably satisfactory to the Company, or in
any case of any such mutilation, upon surrender and cancellation of this Note,
the Company at its expense will issue and deliver a new Note of like tenor in an
amount equal to the amount of such lost, stolen or mutilated Note and any such
lost, stolen or destroyed Note shall thereupon become void.
 
Section 4.3 Benefit of Note.  This Note shall be binding upon, and shall inure
to the benefit of and be enforceable by, the Holder and his successors and
assigns.  All of the covenants and the agreements contained in this Note by or
on behalf of the Company are binding on the Company’s successors and assigns,
whether by consolidation, merger, transfer or license of all or substantially
all of the property of the Company.
 

--------------------------------------------------------------------------------


 
Section 4.4 Costs of Collection.  The Company hereby waives presentment for
payment, notice of dishonor, protest and notice of protest and, following an
Event of Default, the Company shall pay all of the Holder’s costs of collecting
or attempting to collect any amount due hereunder, including but not limited to,
all reasonable attorneys’ fees and legal expenses.
 
Section 4.5 Notices.  All notices required under this Note shall be deemed to
have been given or made for all purposes (i) upon personal delivery, (ii) upon
confirmation receipt that the communication was successfully sent to the
applicable number if sent by facsimile; (iii) one day after being sent, when
sent by professional overnight courier service, or (iv) five days after posting
when sent by registered or certified mail.  Notices to the Company shall be sent
to the principal office of the Company (or at such other place as the Company
shall notify the Holder hereof in writing).  Notices to the Holder shall be sent
to the address of the Holder as set forth in the books and records of the
Company on the date hereof (or at such other place as the Holder shall notify
the Company hereof in writing).
 
Section 4.6 Amendment; Waiver.  Any term of this Note may be amended, changed or
modified, and the observance of any term of this Note may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holder.
 
Section 4.7 Governing Law and Construction.  This Note shall be construed in
accordance with and governed by the laws of the State of Minnesota, without
regard to the principles of conflicts of law.  Whenever possible, each provision
of this Note and any other statement, instrument or transaction contemplated
hereby and valid under such applicable law, but, if any provision of this Note
or any other statement, instrument or transaction contemplated hereby or
relating hereto shall be held to be prohibited or invalid under such applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note or any other statement, instrument or
transaction contemplated hereby or relating hereto.
 
IN WITNESS WHEREOF, the Company has executed this Note as of the date first
above written.
 
 

 
PROUROCARE MEDICAL INC.
         
 
By:
/s/ Richard C. Carlson       Name: Richard C. Carlson       Title: Chief
Executive Officer  

 

--------------------------------------------------------------------------------

